Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 333-45241 ELITE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 22-3542636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 165 Ludlow Avenue, Northvale, New Jersey (Address of principal executive offices) (Zip Code) (201)750-2646 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $.01 par value, as of November 14, 2008: 29,340,850 (exclusive of 100,000 shares held in treasury). ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited) and March 31, 2008 (audited) 2 - 3 Condensed Consolidated Statements of Operations for the three and six months ended September 30, 2008 and September 30, 2007 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders Equity for the six months ended September 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2008 and September 30, 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 - 13 Item 2. Management's Discussion And Analysis of Financial Condition And Results Of Operations 14 - 19 Item 3. Quantitative And Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1A. Risk Factors 20 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 1 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, March 31, (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets $ $ PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization INTANGIBLE ASSETS - net of accumulated amortization OTHER ASSETS: Accrued interest receivable Deposit on equipment Investment in Novel Laboratories, Inc. Security deposit Restricted cash  debt service for EDA Bonds EDA Bond offering costs, net of accumulated amortization of $42,448 and $38,902, respectively Total other assets $ $ Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS EQUITY September 30, March 31, (Unaudited) (Audited) CURRENT LIABILITIES: Current portion of EDA Bonds Current portion of other long-term debt Accounts payable and accrued expenses Dividends Payable Total current liabilities LONG TERM LIABILITIES: EDA bonds  net of current portion Other long-term debt, less current portion Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS EQUITY: Preferred Stock $.01 par value; Authorized 4,483,442 shares (originally 5,000,000 shares of which 516,558 shares of Series A Convertible Preferred Stock   were retired) and 0 shares outstanding as of September 30, 2008 and March 31, 2008, respectively) Authorized 10,000 Series B Convertible Preferred Stock - Issued and Outstanding  5,610 and 8,410 shares, respectively 56 84 Authorized 20,000 Series C Convertible Preferred Stock - Issued and Outstanding  14,705 and 19,155 shares, Respectively Authorized 30,000 Series D Convertible Preferred Stock - Issued and Outstanding  8,475 shares at September 30, 2008 85  Common Stock - $.01 par value Authorized  65,000,000 Issued and Outstanding  29,440,850 and 23,131,035 shares as of September 30, 2008 and March 31, 2008, respectively Subscription receivable ) ) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (100,000) shares ) ) Total stockholders equity TOTAL LIABILITIES AND STOCKHOLDER EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SIX MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES Manufacturing Fees $ Royalties Total Revenues Costs of Revenues Gross Profit COST OF OPERATIONS: Research and development General and administrative Depreciation and amortization LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Interest income Interest expense ) Non-cash compensation through the issuance of stock options and warrants ) LOSS BEFORE PROVISION FOR INCOME TAXES ) Provision For Income Taxes   Loss from continuing operations ) Loss from discontinued operations  )  ) NET LOSS ) Preferred Stock Dividends ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ (6,249,399 ) $ ) $ (10,648,070 ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of the consolidated financial statements. 4 Elite Pharmaceuticals and Subsidiaries Condensed Consolidated Statement of Changes in Stockholders' Equity Series B Series C Series D Additional Preferred Stock Preferred Stock Preferred Stock Common Stock Subscription Paid in Treasury Stock Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Receivable Capital Shares Amount Deficit Equity BALANCE AT MARCH 31, 2008 84 ) Equity Investment in Company 18 Conversion of Series B Preferred and Series C Preferred into Series D Preferred ) 67  Conversion of Preferred to Common ) (6 ) )  Issuance of stock for consulting services Costs associated with Raising Capital ) ) Non-cash compensation through issuance of stock options and warrants Net loss for the six months ended September 30, 2008 ) ) Dividends ) ) BALANCE AT SEPTEMBER 30, 2008 56 85 ) The accompanying notes are an integral part of the consolidated financial statements. 5 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED SEPTEMBER 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Loss from Continuing Operations $ ) $ ) Adjustments to reconcile loss from continuing operations to cash used in operating activities: Depreciation and amortization Non-cash compensation satisfied by the issuance of common stock, options and warrants Changes in assets and liabilities: Accounts and interest receivable ) Inventories Prepaid expenses and other current assets ) Security deposit ) Accounts payable, accrued expenses and other current liabilities ) NET CASH USED IN CONTINUTING OPERATING ACTIVITIES ) ) DISCONTINUED OPERATIONS: Loss from discontinued operations  Equity in loss of discontinued operations  ) NET CASH PROVIDED BY DISCONTINUED OPERATIONS   NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Deposit for manufacturing equipment  Deposits to restricted cash ) ) Investment in Novel  ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid ) ) Proceeds from issuance of Series C 8% Convertible Preferred Stock and Warrants  Proceeds from issuance of Series D 8% Convertible Preferred Stock and Warrants  Principal repayments NJEDA bonds ) ) Payments of long-term debt )  Proceeds from exercise of stock options  Proceeds from exercise of stock warrants  Costs associated with raising capital ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS  beginning of period CASH AND CASH EQUIVALENTS  end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest Cash paid for income taxes SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Preferred stock dividends of $1,012,041 and $668,727 paid by issuance of 5,943,040 and 310,266 shares of common stock in 2008 and 2007, respectively.   Beneficial conversion dividend  Accrued dividends  Consulting services paid by issuance of 125,000 shares of common stock  The accompanying notes are an integral part of the consolidated financial statements . 6 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The information in this Form 10-Q Report includes the results of operations of Elite Pharmaceuticals, Inc. and its consolidated subsidiaries (collectively the Company) including its wholly-owned subsidiaries, Elite Laboratories, Inc. (Elite Labs) and Elite Research, Inc. (ERI) for the six months ended September 30, 2008 and 2007 and its variable interest entity, Novel Laboratories Inc. (Novel), for the six months ended September 30, 2008. In the quarter ended December 31, 2007, Novel ceased to be a variable interest entity of Elite. Accordingly, the information in this Form 10-Q has been prepared as if Elite divested of Novel as a wholly owned subsidiary on April 1, 2007 and the operations are being reflected as a discontinued operation. As of September 30, 2008, the financial statements of all wholly owned entities are consolidated and all significant intercompany accounts are eliminated upon consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to rules and regulations of the Securities and Exchange Commission in accordance with accounting principles generally accepted for interim financial statement presentation. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the condensed consolidated financial position, results of operations and cash flows of the Company for the periods presented have been included. The financial results for the interim periods are not necessarily indicative of the results to be expected for the full year or future interim periods. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended March 31, 2008. There have been no changes in significant accounting policies since March 31, 2008. The Company does not anticipate being profitable for fiscal year ending March 31, 2009; therefore a current provision for income tax was not established for the six months ended September 30, 2008. Only the minimum liability required for state corporation taxes is reflected. The condensed consolidated unaudited financial statements were prepared on the assumption that the Company will continue as a going concern. The Company continues to generate losses and negative cash flow from operations and does not anticipate being profitable for fiscal year 2009. Therefore the Company's ability to continue is dependent upon its ability to obtain additional financing to allow it to continue to develop its products or enter into a collaboration licensing or partnership agreement with expenses either shared or borne by the other parties. However there is no assurance that a financing can be completed or a collaboration, licensing or partnership agreement be entered into in the amounts or at the times it is required in order for the Company to meet its business objectives. NOTE 2- NJEDA BONDS On August 31, 2005, the Company successfully completed a refinancing through the issuance of the tax-exempt bonds (the Bonds) by the New Jersey Economic Development Authority (the Authority).
